Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	The disclosure is objected to because of the following informalities: Drawings Brief Description, starting from page 4, after the line which reads “Shown are in:” up to page 5, first two paragraphs: none of the brief drawings description literally . Appropriate correction is required.

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In claim 1, two separate limitations associated with the term “in particular” (at lines 1-2) renders the claim indefinite since the scope of the claim cannot be ascertained since one 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Following terms lack antecedent basis: 
Claim 1, line 3: the horn electrode”; line 4: the term “the arc”; line 5: the term “the plane”; line 6: the term “the end face”; line 8: the term “the exception” and “the sections”; and line 10: the term “webs”.
Claims 4, 5, 7, 8 and 10: the term “the sheathing”. It appears that claims 4, 5, 7, 8 and 10 should depend upon claim 2, since it is claim 2 (not claim 1) cites the sheathing.
Claim 5: the terms “the front–side” and “the plug”.
Claim 6: the terms “the covering area”.
Claim 7: the term “the outer surface”.
Claim 8: the term “the heat-relevant surface area” and “the outer sides”.
Claim 1: lines 1-2: the term “in particular a horn spark gap” renders the claim vague and indefinite because the claim 
As per specification and drawings, although appears that “the deion chamber” appear as part of the claimed non-rotationally symmetrical spark gap, it remains uncertain whether the deion chamber is positively/structurally part of the claimed non-rotationally symmetrical spark gap or part of the horn spark gap. See MPEP § 2173.05(d). The Examiner proposes to delete the term “in particular a horn spark gap”.
Since claim 1 is replete with issues of above-mentioned antecedent basis, the Examiner advises to rewrite claim 1 thoroughly without causing issue of a new matter.
From the current version of claim 1, it cannot be ascertained as to how many different elements the non-rotationally symmetrical spark gap is structurally positively comprised of. 
	Claim 5: the term “may be.....” renders the claim indefinite and vague since it cannot be ascertained whether the slip body does or does not slid upon the half shells in the final product.

Dependent claims 2 and 9 are necessarily rejected since they depend upon rejected base claim.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: horn electrodes, a cooling structure and webs (lines 9 and 11). 
In absence of essential structural positive relationship of the horn electrodes, the cooling structure and the web, it remains uncertain as to how the horn electrodes, the horn electrodes, the cooling structure and the web are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the horn electrodes, the cooling structure and the web, it remains uncertain as to whether the horn electrodes, the cooling structure and the web are structurally part of the claimed device.

In absence of essential structural positive relationship of the screw connections leading out and the slip body, it remains uncertain as to the screw connections leading out and the slip body are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the screw connections leading out and the slip body, it remains uncertain as to whether the horn electrodes, the cooling structure and the web are structurally part of the claimed device.
As to claim 6, the omitted structural positive cooperative relationships are: bores and recesses. 
In absence of essential structural positive relationship of the bores and the recesses, it remains uncertain as to the bores and the recesses are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the bores and the recesses, it remains uncertain as to whether the bores and the recesses are structurally part of the claimed device.
	Dependent claims 2-4 and 7-10 are necessarily rejected since they depend upon rejected base claim.

Claims 1-10 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed non-rotationally symmetric spark gap with deion chamber, a multi-part insulating material housing as a support and receiving body, means for conducting gas flow related to arc, 
wherein, the insulating material housing is divided on a plane and includes two half shells, and plug or screw connections which lead out on end face; and
wherein, exception for sections of the plug or screw connections lead out, the insulating material housing is surrounded on all sides by a cooling surface, which is near the housing and lies against the housing surface, wherein the cooling surface is at least partly supported on webs which are designed to conduct the gas flow on the outer surface of the half shells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879